ORDER

PER CURIAM.
Frank Cason appeals from the denial of a motion under Supreme Court Rule 24.035 to set aside a guilty plea to the felony charge of leaving the scene of an accident. In the motion, appellant alleges that his five year prison sentence should be vacated because he had received ineffective assistance of counsel. He asserts that his plea was involuntary because his attorney had led him to believe that he would receive probation because of his health and advanced age. The judgment of the motion court is affirmed. Rule 84.16(b).